         Case 4:18-cv-05758-JST Document 81 Filed 11/05/19 Page 1 of 1




                           OFFICE OF THE CLERK
                       UNITED STATES DISTRICT COURT
                          Northern District of California

                                        CIVIL MINUTES


Date: November 5, 2019             Time: 10:00 AM              Judge: ROBERT M.
                                                               ILLMAN
Case No.: 18-cv-05758-JST          Case Name: Imran v. Vital Pharmaceuticals, Inc.



Attorneys for Plaintiff: Timothy Fisher, Nick Suciu, Rachel Soffin and Ruben Nathan all by
phone.
Attorneys for Defendant: Michael Kanach and Holly Heffner both by phone

Deputy Clerk: Gloria Knudson                          Court Reporter: FTR: 10:02-10:38

                                        PROCEEDINGS

Discovery Hearing held.


Order to be prepared by:
[ X ] Plaintiff              [ ]      Defendant            [ ]     Court

Further Discovery Hearing set for 12/10/2019 11:00 AM. Parties may appear by phone by
dialing 888-684-8852/Access Code 1868782. Following their meet and confer responsibilities,
the parties shall file a Joint Discovery Letter Brief outlining any remaining disagreements (if
any) by 12/3/2019. Plaintiff will prepare a proposed order, circulate it, and submit it to
rmipo@cand.uscourts.gov by 11/7/2019.
